COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §               No. 08-21-00058-CV
  IN THE INTEREST OF:
                                                  §                 Appeal from the
  D.A.A.-B.,
                                                  §               388th District Court
                                 A CHILD.
                                                  §             of El Paso County, Texas

                                                  §              (TC# 2016DCM0868 )

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order of dismissal of the Suit Affecting the Parent-Child Relationship. We therefore reverse the

order of dismissal of the Suit Affecting the Parent-Child Relationship of the court below and

remand the cause for further proceedings, in accordance with this Court’s opinion. We further

order that Appellant recover from Appellee all costs of this appeal, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Palafox, J., Concurring